In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________

                              NO. 09-16-00111-CR
                             ____________________

                        BROCK CHAMBERS, Appellant

                                        V.

                   THE STATE OF TEXAS, Appellee
_________________________________         ______________________

                On Appeal from the 252nd District Court
                        Jefferson County, Texas
                       Trial Cause No. 12-14060
____________________________________________                        ____________

                          MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Brock Chambers 1 pleaded

guilty as a repeat felony offender to the state jail felony offense of delivery of a

controlled substance. The trial court found the evidence sufficient to find

Chambers guilty, but deferred further proceedings, placed Chambers on

community supervision for five years, and assessed a fine of $500. The State


      1
      The clerk’s record shows that Brock Chambers is also known as Brock
Anthony Chambers and Bro Hung.
                                         1
subsequently filed a motion to revoke Chambers’s unadjudicated community

supervision. Chambers pleaded “true” to one violation of the conditions of his

community supervision. The trial court found that Chambers violated the

conditions of his community supervision, found Chambers guilty of delivery of a

controlled substance, and assessed punishment at ten years of confinement.

      Chambers’s appellate counsel filed a brief that presents counsel’s

professional evaluation of the record and concludes the appeal is frivolous. See

Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex.

Crim. App. 1978). On September 29, 2016, we granted an extension of time for

appellant to file a pro se brief. We received no response from Chambers.

      We have reviewed the appellate record, and we agree with counsel’s

conclusion that no arguable issues support an appeal. In our review of the record,

we noted that the trial court’s judgment incorrectly recites that the degree of the

offense with which Chambers was charged was a second-degree felony. The

indictment reflects Chambers was charged with violating section 481.112 of the

Texas Health and Safety Code (the Texas Controlled Substances Act), and the

indictment and the reporter’s record of the sentencing hearing reflect that the

offense with which Chambers was charged was a state jail felony, but his

punishment exposure was increased due to his sequenced prior felony convictions.

                                        2
This Court has the authority to modify the trial court’s judgment to correct a

clerical error. See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28

(Tex. Crim. App. 1993). Therefore, we modify the trial court’s judgment to remove

“2ND DEGREE FELONY” from that section of the judgment entitled “Degree[]”

and substitute “STATE JAIL FELONY” in its place.

      We find it unnecessary to order appointment of new counsel to re-brief the

appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We

affirm the trial court’s judgment as modified. 2

      AFFIRMED AS MODIFIED.



                                              ______________________________
                                                     STEVE McKEITHEN
                                                         Chief Justice

Submitted on December 29, 2016
Opinion Delivered January 11, 2017
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




      2
        Chambers may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3